DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-13, and 15-20 (renumbered as 1-18 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 20:  

1. A method for performing a processing task, a portion of a plurality of portions of the processing task comprising a group of operations that are to be performed at a processing unit of a plurality of processing units, the group of operations comprising operations of a first type and operations of a second type, the method comprising:

building a first queue for performing the operations of the first type and a second queue for performing the operations of the second type; 

at the processing unit, receiving a data block, which is to be processed at the processing unit, in to-be-processed data of the processing task, the data block resulting from dividing the to-be-processed data by a number of the plurality of processing units;

obtaining, according to a definition of the processing task, a dependency relationship between a group of operations that are to be performed at the processing unit and a group of operations that are to be performed at other processing units among the plurality of processing units; and 

at the processing unit, performing operations in the first queue and operations in the second queue on the data block respectively at the processing unit based on the dependency relationship.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 11, and 20) are not obvious.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183